DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims

Applicant’s response of 18 October 2021 is acknowledged. Claims 1, 3-4, 6, 9 and 26 are amended and the amendment made of record. Claim 42 is newly presented and entered into the record. Claims 2, 5, 7-8, 10-14, 18, 25, and 27-38 are canceled.  Claims 1, 3-4, 6, 9, 15-17, 19-24, 26, and 39-42 are pending and under examination. 

Withdrawn Claim Objections


Applicant’s arguments, see pg 1, filed 10/18/2021 with respect to the Claim 9 objections have been fully considered and are persuasive.  The objection of Claim 9 has been withdrawn. The objection is now considered moot as the claim has been amended to recite a method of treating rather than a CD24 protein for use. 

Withdrawn Claim Rejections

Applicant’s arguments, see pgs. 1, filed 10/18/2021, with respect to the rejection of Claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been new ground of rejection is made under 35 U.S.C. 103. 
Applicant’s arguments, see page 1-4, filed 10/18/2021, with respect to the rejection of claims 3-4, 6, 9, 15-17, 19-24, 26, and 39-41  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103.

Maintained/New Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, and 9 are newly rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CD24 and Siglec-10 selectively repress tissue damage-induced immune responses. Science. 2009 Mar 27;323(5922):1722-5 herein referred to as Chen further in view of Kang et al. HMGB1 in cancer: good, bad, or both? Clin Cancer Res. 2013 Aug 1;19(15):4046-57 herein referred to as Kang as evidenced by Baskar et al. Cancer and radiation therapy: current advances and future directions. Int J Med Sci. 2012;9(3):193-9 and further in view of Hoos A. Development of immuno-oncology drugs - from CTLA4 to PD1 to the next generations. Nat Rev Drug Discov. 2016 Apr;15(4):235-47. The new grounds of rejection are necessitated to address the addition of subject matter to the independent claim 1 and removal of subject matter of claim 9.
Chen teaches that CD24 has been associated with several predominant DAMPs (Danger-associated molecular patterns) including HMGB1 (high mobility group box 1), HSP (heat shock protein) 70 and 90 and negatively regulates their stimulatory activity and inhibits nuclear factor κB (NF-κB) 
Kang teaches how HGMB (DAMP described by Chen) functions as a DNA chaperone within the cell and as a prototypical damage-associated molecular pattern (synonymous with danger associated molecular pattern) external to the cell. Kang also teaches that stress can invoke Caspase 3/7 and invoke apoptosis which can lead to ROS release as well as HMGB1 release (Fig 4 C pg 4050) The major examples of stress that Kang provides as an example in Fig 4 C where that of chemotherapy and radiation (irradiation therapy). Baskar teaches irradiation therapy as a common form of cancer therapy that induces cell death and stress using radiation of various kinds.  Kang also teaches that HGMB1 can be passively release or actively secreted from a number of immune cells and cancer cells under stress (Fig 3). Kang teaches that immune activators result in secretion of HMGB1. 
Hoos reviews the technology of immune-oncology drugs such as CTLA-4 and PD-1 therapies (title). Hoos teach that immunotherapies activate the immune system to treat cancer. Hoos discusses a timeline of many known cancer immunotherapies including Ipilimumab (anti-CTLA-4 antibody), Pebrolizumab (anti-PD-1 antibody), Nivolumab (anti-PD-1 antibody), Atezolizumab (anti-PD-L-1 antibody), CAR-T therapy (chimeric antigen receptor transduced T-cells) (Fig 2 pg 240). Hoos also discusses cancer cell-targeting antibodies such as the bispecific antibody Blinatumomab that targets CD19+ B cell malignancies (Table 4 pg 243).  Hoos discusses that during the development of ipilimumab, immunotherapy toxicities, termed immune-related adverse events (irAEs) were systematically characterized (pg 237 left column lines 7-15). Hoos teaches that immune checkpoint inhibitors of CTLA4 
Given the prior art, as discussed above, it would have been obvious to a person having ordinary skill in the art to use CD24, as described in Chen, to treat inflammation from cancer cells and cancer cell therapies. Stress from these events, as described in the work of Kang, cause release of HGMB1 which can be negated in pathways described by Chen. One would be motivated to do this because management of irAEs ensures patient safety, as taught by Hoos, and would lead to selective repression of tissue damage as discussed by Chen. 
Regarding claim 3, Hoos teaches of irAEs associated with Ipilimumab in cancer therapy. 
Regarding claims 4 and 6, Hoos teaches use of Ipilimumab, an anti-CTLA4 antibody, with nivolumab, an anti-PD-1 antibody, in a combination therapy that results in irAEs. 
	Regarding claim 9, it would have been obvious to a person having ordinary skill in the art to use a CD24 protein to treat irAEs associated with irradiation therapy, chemotherapy and cancer cell-targeting antibody therapy. Chen and Kang teach that DAMPs are released upon cellular stress from events like chemotherapy and radiation and that CD24 can inhibit the actions of DAMPs in the formation of adverse immune reactions and autoimmune disease. It is noted that radiation is commonly used to treat cancer see Baskar. Hoos states that Blinatumomab (a CD-19+ B cell malignancy antibody therapy) has high clinical efficacy but has moderate to severe toxicity and strong cytolytic activity in vitro. 
Claims 15-17, 19, and 39 are newly rejected under 35 USC 103 as being unpatentable over Chen, Kang, Baskar, and Hoos as applied to claim 1, in further view of Zheng USPGPUB 2013/0136739 .  
Regarding claims 15-17, 19, and 39, as described above, Chen, Kang, Baskar, and Hoos teach the method of claim 1, on which claims 15 and 39 depend (and on which claims 16-17 and 19 depend on indirectly through their dependence on claim 15). Chen, Kang, Baskar and Hoos do not teach wherein the CD24 protein comprises a mature human CD24 (as claimed in claim 15), or further wherein the mature human CD24 comprises the amino acid sequence set forth in SEQ ID NO: 1 or 2 (as claimed in claim 16), or further wherein the CD24 protein further comprises a Fc region of a mammalian immunoglobulin (lg) protein, wherein the Fc region is fused at the N-terminus or C-terminus of the CD24 protein (as claimed in claim 17) or further wherein the Ig protein is human (as claimed in claim 19), or wherein the CD24 protein is soluble (as claimed in claim 39). 
Zheng, related art in the field of therapy with CD24 protein (abstract), teaches that the CD24-Fc
fusion protein of Zheng comprises SEQ ID NO: 5 of Zheng (paragraph 12; Sequence on sheet 9). Zheng
further teaches that they observed no drug-related toxicity in their studies in rodents and non-human
primates (paragraph 73). Zheng also discloses that studies of their fusion protein suggest the fusion
protein is very stable in the blood stream (paragraph 60). Zheng further teaches that
SETTTGTSSNSSQSTSNSGLAPNPTNATTK (SEQ ID NO: 1 of Zheng; equivalent to SEQ ID NO: 2 of instant
application) is a mature human CD24 (paragraph 31), which is the same as the sequence present in the
CD24 fusion protein of Zheng (paragraph 12). Zheng further teaches that their CD24 fusion protein
comprises a human |gG1Fc region of SEQ ID NO: 6 fused at the C-terminus of the CD24 protein:
paragraph 12 indicates Fig. 1 of Zheng, which is on drawing sheet 1 of Zheng, shows their CD24 fusion
protein, with the non-underlined, non-bold letters corresponding with |gG1 Fc, connected to the boxed
region corresponding to the right-hand side of the sequence of CD24 (which one of ordinary skill in the
art would recognize as the C-terminal side, by convention, as well as by Zheng’s referring to the V/A

sequence is a human sequence as disclosed in the organism description for the sequence on Sheet 10
(Homo sapiens; this is also a mammalian sequence, as it will be appreciated by one of ordinary skill in
the art that humans are mammals). Zheng further discloses that the CD24-Fc fusion of Zheng is soluble
(paragraph SO, see title “Soluble CD24 proteins”).
It would have been obvious to one of ordinary skill in the art before the time of filing to have
modified a method of treatment irAEs using CD24 by specifically using the CD24-Fc fusion of
Zheng, in view of the advantages of stability in the bloodstream and lack of toxicity taught by Zheng. As
described in the paragraph above, Zheng teaches that this protein comprises a mature human CD24 (as
claimed in claim 15), which has a sequence of Zheng SEQ ID NO: 1 (instant SEQID NO: 2, as claimed in
claim 16). As described in the paragraph above, Zheng further teaches that this CD24 protein with advantageous stability and toxicity features comprises mammalian, and more particularly human lg
protein, wherein the Fc region is fused at the C-terminus of the CD24 protein (as claimed in claim 17 and
19). As described in the paragraph above, Zheng further teaches that this CD24-Fc fusion protein is
soluble (as claimed in claim 39).
Claims 20 and 22 are newly rejected under 35 USC 103 as being unpatentable over Kang, Chen, Baskar, Hoos and Zheng as applied to claim 19, further evidenced by Lo et al in US Patent 5,541,087 herein referred to as Lo. The modified grounds of rejection are necessitated to address the addition of subject matter to the independent claim 1.
Regarding claim 20, as described above, Chen, Kang, Baskar, Hoos and Zheng teach the method of claim 19, on which claim 20 depends. Zheng further states that the protein of Zheng, which would have been obvious to use in the method as described above, comprises the hinge region as well as the CH1 and CH2 domains of IgG1 Fc in SEQID NO: 6 of Zheng, rather than the hinge, CH2, and CH3 domains as required by claim 20 (paragraph 12). This recitation of CH1 and CH2 domains appears to be erroneous 
Regarding claim 22, the fusion of Zheng, which would have been obvious to apply in the method
as discussed above, has SEQ ID NO:5 of Zheng, which comprises SEQ ID NO: 6 of the instant application.
Claim 21 is newly rejected in modified form under 35 USC 103 as being unpatentable over Chen, Kang, Baskar, Hoos and Zheng as applied to claim 19, further in view of Czajkowsky et al “Fc-fusion proteins: new developments and future perspectives”; EMBO Mol Med (2012) 4, 1015-1028 herein referred to as Czajkowsky as further evidenced by Lo. The new grounds of rejection are necessitated to address the addition of subject matter to the independent claim 1.
Regarding claim 21, as described above, Chen, Kang, Baskar, Hoos and Zheng teach the method of claim 19, on which claim 21 depends. These sources do not teach wherein the Fc region of the fusion comprises a hinge region and CH2, CH3, and CH4 domains of IgM.
Czajkowsky teaches lgM as an alternative to the classic IgG backbone for therapeutic Fc-fusions
(p. 1019, 2"4 Column, 3'¢ Paragraph). Czajkowsky teaches that increase in avidity, and with it potency,
from an isolated fused partner is a significant advantage of Fc-fusion proteins (p. 1015, 2"4 Column of
paragraph bridging 15t and 2"4 Columns), and that increasing valency is a strategy for increasing overall
functional affinity (p. 1018, 2"4 column of paragraph bridging 15t and 24 columns). Czajkowsky further
describes a study in which IgM as a decavalent protein scaffold was more effective than either IgA or IgG
(p. 1023, 24 Column, 24 paragraph).

lines 62-66).
It would have been obvious to one of ordinary skill in the art before the time of filing to have
modified the method of using CD24, as discussed by Chen, by using the Fc region of IgM as a backbone for the 
therapeutic Fc-fusion as taught by Czajkowsky, in order to increase effectiveness and functional activity
of the construct, in view of the teaching of Czajkowsky that increased valency is a strategy for increasing
functional affinity and that IgM, as a decavalent protein scaffold, can be more effective than either IgA
or IgG. As evidenced by Lo, this Fc region of IgM comprises the hinge-CH2-CH3-CH4 domains.
Claims 23-24 and 40 are newly rejected under 35 USC 103 as being obvious over Chen, Kang, Baskar, and Hoos as applied to claim 1,  further in view of Bleckman et al in “O-glycosylation pattern of CD24 from mouse brain”; Biol. Chem., Vol. 390, pp. 627-645, July 2009, herein referred to as  Bleckman and further in view of Durocher and Butler in “Expression systems for therapeutic glycoprotein production”; Current Opinion in Biotechnology 2009, 20:700—707 herein referred to as Durocher. The new grounds of rejection are necessitated to address the addition of subject matter to the independent claim 1.
Regarding claims 23-24, as described above, Chen, Kang, Baskar, and Hoos teach the method of claim 1, on which claim 23 depends. These sources do not teach wherein the CD24 protein is produced using a eukaryotic protein expression system, or wherein the eukaryotic expression system comprises a vector contained in a Chinese Hamster Ovary cell line or a replication-defective retroviral vector.
Bleckman teaches that since CD24 comprises only a short protein core of approximately 30
amino acids and low conservation among species, it has been proposed that the functions of CD24 are
mediated by its glycosylation pattern (Abstract).
Durocher teaches that most recombinant protein therapeutics under development are

glycosylation (p. 700, paragraph bridging 1st and 2nd columns). Durocher further teaches that for the
purpose of gene insertion into the host genome, vectors in which the genes are flanked with insulators
promote stable expression (p. 700, 1st paragraph of section “Targeted gene insertion”).
It would have been obvious to one of ordinary skill in the art before the time of filing to have
modified the method of Chen, to use CHO cells as taught by Durocher, because
of their ability to provide human-like glycosylation. It would further have been obvious to use a vector,
in which genes are flanked by insulators, for gene insertion into the CHO host cells in order to promote
stable expression as taught by Durocher. This human-like glycosylation pattern afforded by CHO would
be recognized as particularly important in view of Bleckman’s teaching that the functions of CD24 have been proposed to be mediated by its glycosylation pattern. The instant specification acknowledges CHO
cells as an example of a eukaryotic expression system (paragraph 8), such that Chen and
Durocher teach wherein CD24 protein is produced using a eukaryotic protein expression system (as
claimed in claim 23) as well as wherein the expression system comprises a vector contained in a Chinese
Hamster Ovary cell line (as claimed in claim 24).
	Claims 26 and 42 are newly rejected under 35 USC 103 as being obvious over Chen, Kang, Baskar, and Hoos as applied to claim 1, further in view of Li et al. Toll-like receptor 4 on islet β cells senses expression changes in high-mobility group box 1 and contributes to the initiation of type 1 diabetes. Exp Mol Med. 2012 Apr 30;44(4):260-7 herein referred to as Li. The new grounds of rejection are necessitated to address the addition of subject matter to the independent claim 1 and amendments to the claim embodiments of claim 9. 
As described above, Chen, Kang, Baskar, and Hoos teach the method of claim 1, on which claim 26 depends and claim 9 depends (which Claim 42 depends on). These sources do not teach wherein the irAE is selected from the recited list. 

Given the prior art discussed above, it would be obvious to a person having ordinary skill in the art to use CD24 to treat proinflammatory states (irAEs) that may arise after cancer treatment in the prevention and treatment of diabetes type 1. CD24 was proven by Chen to reduce damage to tissues from DAMPs like HGMB1 by associating with the DAMPs and/or Siglec 10(G) to reduce/nullify proinflammatory pathways. Being that diabetes type 1 is described as an inflammatory state that results in death of islet cells, as discussed in Li, it would be obvious to treat diabetes with CD24 as the pathway to inflammation involves the same stimuli in the form of HMGB1. 
Claim 41 is newly rejected under 35 USC 103 as being obvious over Chen, Kang, Baskar, and Hoos as applied to claim 1 above, and further in view of Zheng, as evidenced by Saito et al. “Post-liberation cleavage of signal peptides is catalyzed by the site-2 protease (S2P) in bacteria”; PNAS August 16, 2011 108 (33) 13740-45 herein referred to as Saito. The new grounds of rejection are necessitated to address the addition of subject matter to the independent claim 1.
Regarding claim 41, as described above, Chen, Kang, Baskar, and Hoos teach the method of claim 1, on which claim 41 depends. These sources do not teach wherein the sequence of the CD24 protein consists of the sequence set forth in SEQID NO: 6, 11, or 12.

fusion protein of Zheng comprises SEQID NO: 5 of Zheng (paragraph 12; Sequence on sheet 9). This
sequence is equivalent to instant SEQ ID NO: 6, with the addition of a leading signal peptide (paragraph
12 indicates underlined residues of Fig. 1, drawing sheet 1 area signal peptide). Zheng further teaches
that they observed no drug-related toxicity in their studies in rodents and non-human primates
(paragraph 73). Zheng also indicates date for their fusion protein suggest the fusion protein is very
stable in the blood stream (paragraph 60).
Saito teaches that signal peptides at the N-terminus of preproteins are cleaved off and left
behind in the membrane (p. 13740, ist column, 15* paragraph after abstract).
It would have been obvious to one of ordinary skill in the art before the time of filing to have
modified the method described by Chen, such that the protein used is the protein of Zheng, which is
equivalent to the instant SEQ ID NO: 6 with the addition of an N-terminal (leading) peptide, in view of
Zheng’s teaching that this fusion protein of Zheng has no drug-related toxicity and confirmed high
stability in the blood stream. As evidenced by Saito, the signal peptide would be cleaved off and left
behind in the membrane, such that one of skill in the art would recognize that expression of the protein of Zheng would entail cleavage of the signal peptide, giving a CD24 sequence equivalent to the instant
SEQID NO: 6.

Response to Arguments

Applicant's arguments filed 11/18/2019 have been fully considered. 

Claim Objections


    PNG
    media_image1.png
    152
    750
    media_image1.png
    Greyscale

Objection is now moot as the claim now reads upon a statutory category that claim 1 reads upon.

Rejections under 35 U.S.C. 102 rejections

Regarding the remarks on the 35 U.S.C. 102 rejection of claim 1 filed 10/18/21, claim 1 was initially rejected under Toubai as evidenced by Negrin. Applicants have amended the claim to read as below:

    PNG
    media_image2.png
    186
    756
    media_image2.png
    Greyscale

The new amendment added specificity from other claims elements that the original source of Toubai as evidenced by Negrin did not discuss. Thus, the claim rejection was withdrawn and a new ground of rejection was found and stated above under New/Maintained rejections under 35 U.S.C. 103. Amendment caused a new rejection to satiation the new claimed scope. A new rejection is drafted 

Rejections under 35 U.S.C. 103 rejections

Regarding the applicant’s arguments on the rejection of claims 2-6 under 35 U.S.C. 103, see applicant’s remarks pages 2 and 3 (first paragraph), the examiner acknowledges that claim cancelation of 2 and 5. Applicants claim that the a person having ordinary skill in the art upon review of claim 1 as amended would not consider the autoimmune conditions allegedly caused by the therapeutic antibodies to be similar enough to the autoimmune diseases contemplated by Liu’084 such that it would be reasonable to expect that CD24 would also be effective for treating the immune-related adverse events (irAEs) associated with the antibody treatments recited in claims 2-6. 
The applicant’s arguments have been considered and in light of the arguments a new rejection is made to show that the molecular pathways to onset of such irAEs seem to be similar. The sources of Chen and Kang have been added to show that these diseases can be treated at the molecular level in the form of DAMPs like HGMB1 and that such ideas were known in the prior art. Hoos is added to show that these immunotherapies are used in cancer therapy and that they have irAEs associated in their use. Obviousness is shown in the rejections of claims 1, 3, 4 and 9 above.
Regarding the applicant’s arguments on the rejection of claim 9, see applicant’s remarks pag3 third paragraph, the applicants have amended the claims to overcome the previous rejection from the 05/17/21 action. The claim now reads as below: 

    PNG
    media_image3.png
    140
    748
    media_image3.png
    Greyscale

The applicants also argue a similar point as stated above in the arguments for the rejection of claims 2-6; that a person having ordinary skill in the art would not have reasonably expected from Liu ‘084 to treat irAEs caused by irradiation, chemotherapy, and cancer cell-targeting therapies from treatment of CD24. 
The applicant’s arguments have been considered and in light of the argument a new rejection is made to show that the molecular pathways to onset of such irAEs seem to be similar. The sources of Chen and Kang and the evidentiary source Baskar have been added to show the relationship between DAMPs and irradiation therapy/chemotherapy. As stated above Chen and Kang in combination show that CD24 can be a potential regulator of DAMP activity especially from HMGB1. Kang demonstrates that stress from chemotherapy and radiation can result in HMGB1 release and Baskar states that irradiation therapy is a common form of stress given to cancer patients for treatment. Hoos is added to show immunotherapeutic antibodies to treat cancer such as Blinatumomab. A modified rejection is made based on the new amendment to the claim to show obviousness on different embodiments. 
Regarding the applicant’s arguments on the rejections of claims 15-17, 19-24, and 39-41, under 35 U.S.C. 103, see applicant’s remarks page 4 (first paragraph), applicants argues that the claims are patentable upon the independent base claim from which they depend and that the references do not cure the deficiencies of Toubai and Negrin. The applicants specifically mention that the characterized CD24 protein that Toubai and Negrin mention does not make it reasonable to expect effective for treatment of the irAEs associated with cancer therapies as associated with claim 1. 
prima facie argument of obviousness has been provided in the claim rejections above that show that emphasize CD24 treatment of DAMPs. It is acknowledged that the original argument was based on a 35 U.S.C. 102 rejection of claim 1 upon which claims 15-17, 19-24, and 39-41 rely upon. The argument is now considered moot as anticipation has been withdrawn and the combination of new sources show obviousness, as described above, that it would be reasonable to expect that CD24 would be effective at treating irAEs associated with cancer therapies as associated with claim 1.
Regarding the applicant’s arguments on the rejections of claims 26 under 35 U.S.C. 103, see applicant’s remarks page 4 (second paragraph), applicants claim that upon amendment of the claim the claim is now allowable. The claim is amended as shown below: 

    PNG
    media_image4.png
    179
    754
    media_image4.png
    Greyscale

 The applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 
	Regarding the applicant’s addition of claim 42, page 4-5 (last paragraph pg 4 – first 2 lines of page 5) a rejection was made under 35 U.S.C. 103. See the above rejection. 

Conclusion

None of the claims are allowable.
                                          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647                                                                                                                                                                                                        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647